Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first office action on the merits and is responsive to the papers filed 12/28/2018. Claims 1-20 are currently pending and examined below.
Information Disclosure Statement
The information disclosure statements submitted by Applicant are in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. They have been placed in the application file and the information referred to therein has been considered as to the merits.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “a scanning assembly" in claims 1, 5 and “an electronic data analysis” in claims 1, 5, 16, 18
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre- AIA  35 U.S.C. 112, sixth paragraph limitation: Fig.1, Para [0035]-[0036] 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 10-13, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Maleki et al. (US 20160299228 A1).
Regarding claim 1, Maleki teaches a light detection and ranging (LiDAR) system, comprising: a coherent light source that generates a frequency modulated optical signal comprising a series of optical chirps, wherein the coherent light source has a linewidth of about 100 kHz or less (Para [0037]: lines 1-13); 
a scanning assembly that (a) transmits the series of optical chirps in a scan pattern across a scanning region and (b) receives a plurality of reflected optical chirps corresponding to the transmitted optical chirps that have reflected off one or more objects located within the scanning region (Para [0051]: lines 1-20. See also, fig.11 para [0070]: lines 1-20); 
a photodetector that mixes the reflected optical chirps with a local oscillation (LO) reference signal comprising a series of LO reference chirps (Fig.10, photodetector assembly 1020, ref 1025 and 1040. Para [0012] lines 1-12); and

Maleki fails to specifically show wherein the coherent light source is configured such that a probability of interference between the transmitted optical chirps and other optical chirps transmitted by a second LiDAR system having a configuration of the LiDAR system is less than 1 x 10-7. However at Para [0006], Maleki teaches the system is relatively immune to interfering light.
Regarding claim 2, Maleki teaches, the LiDAR system of claim 1, wherein: the coherent light source comprises a source laser coupled to a resonator Maleki, para [0042]: lines 1-8), wherein the resonator provides optical feedback to the source laser for linewidth reduction at least one optical property of the resonator is modulated to enable generation of the optical chirps (Para [0012]: lines 1-5. See also, para [0042]: lines 19-24); and the resonator comprises a whispering gallery mode (WGM) resonator (para [0042]: lines 1-8).
Regarding claim 3, Maleki teaches, the LiDAR system of claim 1, wherein each of the optical chirps has a chirp linearity of 80% or more (para [0038]: lines 1-4).
Regarding claim 5, Maleki teaches a light detection and ranging (LiDAR) system, comprising: a coherent light source that generates a frequency modulated optical signal comprising a series of optical chirps wherein the coherent light source has a linewidth of about 100 kHz or less (Para [0037]: lines 1-13)
a scanning assembly that (a) transmits the series of optical chirps in a scan pattern across a scanning region and (b) receives a plurality of reflected optical chirps corresponding to the 
a photodetector that mixes the reflected optical chirps with a local oscillation (LO) reference signal comprising a series of LO reference chirps (Fig.10, photodetector assembly 1020); and
 an electronic data analysis assembly that processes digital data derived from the reflected optical chirps and the LO reference chirps mixed at the photodetector to generate distance data associated with each of the reflected optical chirps (Fig. 10, Data analysis 1065);
Regarding claim 6, Maleki teaches, the LiDAR system of claim 5, wherein the coherent light source has a linewidth of 10 kHz or less (Para [0037]: lines 1-13).
Regarding claim 7, Maleki teaches, the LiDAR system of claim 5, wherein the coherent light source has a linewidth of 1 kHz or less (Para [0037]: lines 1-13).
Regarding claim 8, Maleki teaches, the LiDAR system of claim 5, wherein the coherent light source has a linewidth of 100 Hz or less (Para [0037]: lines 1-13).
Regarding claim 10, Maleki fails to specifically show teaches, the LiDAR system of claim 5, wherein the coherent light source is configured such that a probability of interference between the transmitted optical chirps and other optical chirps transmitted by a second LiDAR system having a configuration of the LiDAR system is less than 1 x 10-7 (Para [0006]). However at Para [0006], Maleki teaches the system is relatively immune to interfering light.
Regarding claim 11, Maleki teaches, the LiDAR system of claim 5, wherein the coherent light source comprises a source laser coupled to a resonator, wherein the resonator provides optical 
Regarding claim 12, Maleki teaches, the LiDAR system of claim 5, wherein each of the optical chirps has a chirp linearity of 80% or more (para [0038]: lines 1-4).
Regarding claim 13, Maleki teaches, the LiDAR system of claim 12, wherein each of the optical chirps has a chirp bandwidth in a range of 1GHz to 100 GHz (para [0037]: lines 13-16).
Regarding claim 16, Maleki teaches the LiDAR system of claim 5, wherein the electronic data analysis assembly processes the digital data derived from the reflected optical chirps and the LO reference chirps mixed at the photodetector to also generate velocity data associated with each of the reflected optical chirps (Para [0062]: lines 1-15).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Maleki in view of Pauly et al. (US 20150168137 A1)
Regarding claim 14, Maleki fails to explicitly teach the LiDAR system of claim 13, wherein the optical chirps are generated at a chirp rate in a range of 1 x 1014 Hz/s to 5 x 1016 Hz/s. However, Pauly teaches wherein the optical chirps are generated at a chirp rate in a range of 1 x 1014 Hz/s to 5 x 1016 Hz/s (Para [0035], the frequency can be swept from 0 MHz to 73.2 MHz at a sweep time of 375 nanoseconds ,73.2 MHz at a time of 375 ns  = 1.952 x1014 Hz/s).
It would have been obvious to modify Maleki to include the reassignment as taught by Pauly to have a better image resolution and multiple depths information within the target 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Maleki in view of Hintz et al. (US 7312855 B1)
Regarding claim 17, Maleki fails to teach the LiDAR system of claim 5, wherein the photodetector also detects incoherent light originating from one or more external light sources, wherein the incoherent light is filtered so as not to cause interference with the reflected optical chirps.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Maleki’s system, in view of Hintz such that the photodetector will include detector array 59 to detect/analyze coherent and non-coherent light. One of ordinary skill in the art would have been motivated to make such a combination at least because of the teachings of Hintz at col 7: lines 1-9, the electrical output signal 77 from the second portion of the detector array 105 contains the 3D shape image information that feeds the electrical signal processor 79 where the signal is filtered for subsequent processing. The filtered output signal, coherent electrical signal 82 and the incoherent electrical signal 86, are converted into a digital signal suitable for further processing by a composite image processing device 81 which hosts a general purpose digital computer.

Claims 4, 15, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Maleki et al. (US 20160299228 A1) in view of Dale et al., (“Ultra-Narrow Line Tunable Semiconductor Lasers for coherent LIDAR applications”. In imaging systems and Applications, July 13, 2014, 3 pages). 
Regarding claim 4, Maleki fails to explicitly teach, however Dale shows the LiDAR system of claim 1, wherein the optical chirps are transmitted at an optical power in a range of 10 mW to 3 W (Part 2 para 2, page 1. See also, Part 3 para 2, page 2). It would have been obvious to modify Maleki to include the reassignment as taught by Dale because this system will have a low power consumption.
Regarding claim 15, Maleki, as modified in view of Dale, teaches the LiDAR system of claim 5, wherein the optical chirps are transmitted at an optical power in a range of 10 mW to 3 W (Dale, Part 2 para 2, page 1. See also, Part 3 para 2, page 2).
Regarding claim 18, Maleki, as modified in view of Dale, a  light detection and ranging (LiDAR) sensor, comprising: a single coherent light source that generates a frequency modulated optical signal comprising a series of optical chirps, wherein the coherent light source has a linewidth of 100 kHz or less (Maleki, Para [0037]: lines 1-13), 
a single scanner that (a) transmits the series of optical chirps in a scan pattern across a scanning region at an optical power in a range of 10 mW to 3 W and (b) receives a plurality of reflected optical chirps corresponding to the transmitted optical chirps that have reflected off one or more objects located within the scanning region (Maleki, Para [0051]: lines 12-20. Dale shows a compact diode with 10 mW output power, Part 2 para 2, page 1. See also, Part 3 para 2, page 2).);
 a photodetector that mixes the reflected optical chirps with a local oscillation (LO) reference signal comprising a series of LO reference chirps, wherein the coherent light source generates the LO reference chirps (Fig.10, photodetector assembly 1020); and42P045492-US-02CON/CRSP-0027A

an electronic data analysis assembly that processes digital data derived from the reflected optical chirps and the LO reference chirps mixed at the photodetector to generate distance data associated with each of the reflected optical chirps (Fig. 10, Data analysis 1065).
Regarding claim 19, Maleki teaches The LiDAR sensor of claim 18, wherein each of the optical chirps has a chirp linearity of 80% or more (para [0038]: lines 1-4).

Regarding claim 20, Maleki, as modified in view of Dale, teaches the LiDAR sensor of claim 18, wherein the single coherent light source, the single scanner, the photodetector, and the electronic data analysis assembly are provided in a volume between 10 cm3 and 500 cm3. (Dale, part 2, para 5). An important feature of these lasers is the small size, weight and power to enable coherent LIDAR applications on small moving platforms for Coherent LIDAR Applications.

Allowable Subject Matter
Claim 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.      
       The following is a statement of reasons for the indication of allowable subject matter.      
Regarding claim 9, the prior art of record, either individually or in combination, fails to fairly teach the following element, along with all other claimed features: 
wherein the coherent light source has a linewidth of 1 Hz or less.
       
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
Sebastian et al. (US 7511824 B2), teaches Chirped Coherent Laser Radar System and Method

Gilliland et al. (US 20160003946 A1), teaches ladar sensor for a dense environment
Sebastian et al. (US 20140064555 A1), teaches System and Method for Increasing Resolution of Images Obtained from a Three-Dimensional Measurement System
Retterath et al. (US 20150131080 A1), teaches Methods and Apparatus for Array Based Lidar Systems with Reduced Interference
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEMPSON NOEL whose telephone number is (571) 272-3376.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571) 270-3603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 
/JEMPSON NOEL/Examiner, Art Unit 3645

/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645